Title: Provincial Commissioners to William Denny, 25 January 1757
From: Provincial Commissioners
To: Denny, William



Sir:
Philada. Jany. 25th 1757.
The ammunition and other Things applied for by Captain Calender, and allowed by the Commissioners, are sent up some time since, except three Drums which were not then to be had, but will be sent per the first Opportunity. With this your Honour will receive an Account of the quantity of Ammunition sent,and thereby can judge whether more will be necessary, and how much, on Account of the Detachments sent to reinforce Colonel Armstrong.
On Perusal of the Return of the Persons appointed to inspect the Beef, we are of opinion that, if your Honour thinks fit, strict and positive Orders be sent to the Officers to keep the Men to the Provincial Allowance: at the same Time acquainting them, that if they allow more it shall be stopt out of the Officers Pay. It is very possible that the Beef may be not equal as they say to “some such” as Philadelphia Market affords; but of that prime Beef the Quantity in this Province is small, and too dear even for middling People to purchase, only the richer sort are able to buy it, and the whole Quantity of that Kind rais’d in the Province would in our opinion be insufficient to feed half Col. Armstrong’s Battallion, and therefore we think they ought not to expect it. What is now prepared for them is equal to any they us’d to have, and they never before complain’d of the Quality of it.
As to the Drying of Beef and Pork, the Design must be to make the same Quantity of Nourishment lighter of Carriage for Marching or Ranging Parties. We therefore approve of it, and request your Honour would be pleased to give Directions to Col. Armstrong to cause a Quantity to be weigh’d out of the Casks, an Account taken of such Weight, the whole to be dry’d, and again weigh’d when thoroughly dry; and then distributed occassionally in Weights proportion’d to the Loss by Drying, for example, if one Fourth of the whole Weight be lost, then three Quarters of a Pound is to be given out instead of a Pound, and so in whatever other Proportion the Loss of Weight may be. For what is lost is only in the Watery part, the Nourishing Part all remaining after the Drying.
We send your Honour an Account of the Blankets that have been delivered to that Battalion, by which it will appear they have been more than fully supplied. When they return’d from Kittanning, the Demand was for 300 supposed to be lost; they were immediately sent. Then 60 more were demanded, Those also were sent. Now 40 more are required, these are not sent. Because we find by our Accounts they cannot be wanted, unless the Men have been suffered to sell them: In which case we think the Officers should see them supplied at their or the men’s Expence.
We are preparing an Account of the Provissions that Battalion has consumed, by which your Honour will perceive that we have some Reason to be disatisfied with the Conduct of the Officers in that Respect. We know not what Col. Armstrong means by the sundry Instances of our taking Umbrage at his Conduct, and shall enter into no Disputes with him, having on many Accounts a Respect for him and his Officers. But this we must remark, that for the Defence of their County all the Men, Arms and Ammunition have been allowed that they could desire; that the Officers were appointed as well as the Men taken into pay from among themselves; that the Contractors were reputable Inhabitants of their own County, with whom we had no connection; that we have no interest directly nor indirectly in the Contract; that the Provisions being bought in their County the Money of course center’d among them; that we have endeavoured on all occasions to have that Batalion well supplied in the same Manner, and on the same Terms with the other Troops of the Province; but so it happens that tho’ we have given satisfaction every where else, we are perpetually teiz’d with Complaints from that Quarter, and from thence only No Officers of that Battalion that we know of are waiting in Town for the Settlement of their Accounts: The Accounts of the others we shall settle as fast as possible. We are, with the utmost Respect your Honours Most obedient Humble Servants



Wm. Masters,
John Mifflin,


B. Franklin,
Jos. Fox,


To the Honourable Wm. Denny Esqr.



An Account of Blankets sent to the W. Side of Sasqua. [Susquehanna] at diff[erent] times.
            
              
                1755,
                
              
              
                Dec. 23,
              
              
                George Croghan had 16Pieces which make240 Blankets,
              
              
                1756,
              
              
                June 24,
              
              
                Col. Armstrong had  3
                Pieces which make
                45   ”
              
              
                July 10,
              
              
                Col. Armstrong had  3Pieces which make 45   ”
              
              
                Aug. 31,
              
              
                Col. Armstrong had  3Pieces which make 45   ”
              
              
                Sept. 28,
              
              
                Col. Armstrong had 15Pieces (20 in a P’e)300   ”
              
              
                Decr. 8,
              
              
                Col. Armstrong had 4Pieces (15 in a P’e) 60   ”
              
              
                Besides which, George Stevensoncharges for Steel,
                 40   ”
              
              
                
                  Total, 
                775
              
              
            
Dec. 16, Sent by Andrew Cox, one Box of Medicines, for the Use of Col. A’s Battalion
Jan. 5, Sent by Robt Amos, 850 Pounds of Lead, 400 Pounds Powder, 1000 Flints, 4 Water Engines, 17 Brass-kettles, 4 Hour Glasses, 6 Tin and 2 Horn Lanthorns, which were delivered to Col. Armstrong.

